Exhibit 10.2(k)

CYTEC EXECUTIVE SUPPLEMENTAL EMPLOYEES’ RETIREMENT PLAN

(As amended and restated effective January 1, 2009)

Effective as of January 1, 1994, Cytec Industries Inc. (the “Company”)
established the Cytec Executive Supplemental Employees’ Retirement Plan (the
“Plan”). The Plan is intended to constitute an unfunded pension plan maintained
primarily for a select group of management or highly compensated employees which
is exempt from Parts 2, 3, and 4 of Title I of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”). The Plan is not a qualified plan
under the Internal Revenue Code of 1986, as amended (the “Code”), and benefits
are paid by or on behalf of the Company.

The Plan replaced the American Cyanamid Company and Subsidiaries Supplemental
Employees’ Retirement Plan (the “Cyanamid SERP”) for those employees of the
Company who were covered by the Cyanamid SERP on December 31, 1993. Pursuant to
the Transfer and Distribution Agreement dated December 17, 1993 between American
Cyanamid Company and Cytec Industries Inc., the Plan assumed the liabilities
attributable to employees of the Company covered by the Cyanamid SERP on
December 31, 1993 who became employees of the Company on January 1, 1994.

Employees hired by an Employer on and after April 1, 2007 shall not be eligible
to participate in the Plan.

The Plan is amended and restated effective January 1, 2009. The Plan, as amended
and restated, is intended to comply with Section 409A of the Code, the
regulations thereunder and related guidance issued by the Internal Revenue
Service (“IRS”).

ARTICLE I

Definitions

1.1 “Actuarial Equivalent” means an amount or benefit of equal value based on a
6 1/2% interest rate and the 1971 TPF&C Forecast Mortality Table (or, at the
discretion of the Pension Administration Committee, the most recent version of
such table) with employee ages set back one year and beneficiary ages set back
five years.

1.2 “Board of Directors” means the Board of Directors of the Company.

1.3 “Cause” means (a) the willful and continued failure by a Participant
substantially to perform the Participant’s duties with an Employer (other than
any such failure resulting from the Participant’s incapacity due to physical or
mental illness) after a demand for substantial performance is delivered to the
Participant by an Employer which specifically identifies the manner in which an

 

-1-



--------------------------------------------------------------------------------

Employer believes that the Participant has not substantially performed such
Participant’s duties, or (b) the willful engaging by the Participant in conduct
demonstrably injurious to an Employer. For purposes of this definition, no act,
or failure to act, on the part of the Participant shall be considered willful
unless done, or omitted to be done, by the Participant without reasonable belief
that the Participant’s action or omission was in the best interests of an
Employer and was lawful.

1.3 “Change in Control” shall be deemed to have occurred upon the date on which
one of the following events occurs:

 

  (a) Any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of either the total fair market value or
total voting power of the stock of the Company; or

 

  (b) Any one person, or more than one person acting as a group, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 35% or more of the total voting power of the Company; or

 

  (c) A majority of participants of the Board is replaced during any 12-month
period by directors whose appointment or election is not recommended by a
majority of the participants of the Board prior to the date of the appointment
or election; or

 

  (d) Any one person, or more than one person acting as a group, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Company that have a total
gross fair market value equal to or more than 60% of the total gross fair market
value of all of the assets of the Company immediately prior to such acquisition.

1.4 “Code” means the Internal Revenue Code of 1986, as amended.

1.5 “Company” means Cytec Industries Inc.

1.6 “Compensation Committee” means the Compensation and Management Development
Committee of the Board of Directors.

1.7 “Compensation” means base compensation as defined in the Employees’
Retirement Plan plus actual cash bonuses paid to a Participant pursuant to the
IC Plan up to 1/3 of base compensation, except to the extent Section 3.1 of the
Plan requires use of Target ICP, without consideration of the limit on
compensation under Section 401(a)(17) of the Code, and including all
compensation which would have otherwise been paid but for the fact that receipt
is deferred to a subsequent year; provided, however, that deferred compensation
paid in a subsequent year shall not again be included as Compensation for
purposes of computing benefits hereunder and; provided

 

-2-



--------------------------------------------------------------------------------

further that for purposes of determining Compensation for the year of a
Participant’s termination of employment, for the year that the Participant
commences Plan Benefits on account of Total and Permanent Disability, and for
any projected Years of Service, reference to a Participant’s “salary or wages”
(in Section 1.14 of the Employees’ Retirement Plan) at September 1 or at the
“prior September 1” shall be deemed to refer, instead, to a Participant’s final
salary rate immediately prior to termination of employment.

1.8 “Cyanamid Excess Plan” means the American Cyanamid Company and Subsidiaries
ERISA Excess Retirement Plan as in effect on December 31, 1993.

1.9 “Cyanamid SERP” means the American Cyanamid Company and Subsidiaries
Supplemental Employees Retirement Plan as in effect on December 31, 1993.

1.10 “Eligible Employee” means any person elected as an Officer prior to
April 1, 2007 and any other key person who was employed by an Employer who was
elected as a Participant prior to April 1, 2007.

1.11 “Employees’ Retirement Plan” means the Cytec Salaried and Nonbargaining
Employees’ Retirement Plan, as amended from time to time.

1.12 “Employer” means the Company, D Aircraft Products, Inc., Cytec Engineered
Materials Inc., any successor thereto, and any of the Company’s subsidiaries
which adopts the Plan with the consent of the Board of Directors.

1.13 “Excess Plan” means the Cytec Excess Retirement Benefit Plan.

1.14 “Executive Committee” means the Executive Committee of the Company as
provided for in the resolutions adopted by the Board of Directors or any
committee which succeeds the responsibilities of the Executive Committee.

1.15 “Good Reason” shall mean:

 

  (a) A change in assignment resulting in the assignment to a Participant of
substantially reduced responsibilities compared with those assigned to the
Participant prior to such change, or any change in the Participant’s status,
authority or position which represents a demotion (actual or de facto) from the
Participant’s status, authority or position immediately prior to such change,
except in connection with the termination of Participant’s employment because of
death or Retirement, by the Company for Total and Permanent Disability or Cause,
or by the Participant other than for a Good Reason enumerated in any of the
following subsections of this Section 1.15 of the Plan;

 

  (b) The assignment to a Participant of duties inconsistent with the
Participant’s responsibilities prior to such assignment, unless such new duties
are consistent with a position of equal or greater status, authority, and
position;

 

-3-



--------------------------------------------------------------------------------

  (c) A reduction in the base salary of a Participant as the same may be
increased from time to time;

 

  (d) A failure to continue the IC Plan (or a plan providing substantially
similar benefits) as the same may be modified from time to time but in a form
not less favorable than as of the date of adoption of this Plan, or a failure to
continue a Participant as a participant in the IC Plan on a basis consistent
with the basis on which the IC Plan is administered as of such date;

 

  (e) A failure to pay a Participant any portion of the Participant’s current or
deferred compensation within seven (7) days of the date such compensation is
due;

 

  (f) The relocation of the principal executive offices of the Company to a
location more than 50 miles from the location of the present executive offices
or outside of New Jersey, or requiring a Participant to be based anywhere other
than the principal executive offices (or, if a Participant is not based at such
executive offices, requiring such Participant to be based at another location
not within 50 miles of such location) except for required travel on business to
an extent substantially consistent with the Participant’s duties and
responsibilities, or in the event of consent to any such relocation of the base
location of a Participant the failure to pay (or provide reimbursement for) all
expenses of such Participant incurred relating to a change of principal
residence in accordance with the applicable personnel policies of the Company in
effect as of the date of adoption of this Plan;

 

  (g) The failure to continue in effect any benefit or compensation plan
(including but not limited to the Retirement Plan, the Long-Term Disability
Plan, the IC Plan, stock option and performance stock/cash features of the 1993
Stock Award and Incentive Plan (or of any subsequent and/or substitute plan)),
the Employees Savings and Profit Sharing Plan (including the Supplemental
Savings and Profit Sharing Plan), pension plan (including but not limited to,
the Supplemental, Executive Supplemental, and Excess Retirement Plans), life
insurance plan, health and accident plan, disability or vacation plan in which a
Participant is participating, or the taking of any action which would adversely
affect participation (including the Participant’s eligibility to participate,
the amount of the Participant’s benefits, and the level of the Participant’s
participation relative to other participants) in or materially reduce benefits
under any of such plans, or the failure to fund any “rabbi trust” created for
the payment of any of the foregoing benefits, when, and to the extent, required
by the terms of any such trust, unless such action is required pursuant to law
or unless substantially similar benefits are continued in the aggregate under
other plans, programs or arrangements;

 

  (h) The failure to obtain the assumption of or an agreement to carry out the
terms of this Plan by any successor; or

 

  (i) Any purported termination of a Participant’s employment which is not
effected pursuant to a Notice of Termination as defined in the Cytec Industries
Inc. Executive Income Continuity Plan.

 

-4-



--------------------------------------------------------------------------------

1.16 “Grandfathered Participant” means an Eligible Employee included on the
Grandfathered Participant Schedule adopted by the Compensation Committee who
(a) had an accrued benefit under the Cyanamid SERP on December 31, 1993, or
(b) the Compensation Committee elects to grandfather status and grants an
accrued benefit under this Plan equal to the benefit the Eligible Employee would
have had under the Cyanamid SERP on December 31, 1993 if the Eligible Employee
had been a participant of the Cyanamid SERP on such date.

1.17 “IC Plan” means the existing system of annual cash bonuses payable to
Company employees pursuant to which annual target bonuses are established based
upon job levels and payments of bonuses as a percentage of such targets are made
based upon Company, business group and individual performance.

1.18 “Normal Retirement Date” means the Normal Retirement Date as defined in the
Employees’ Retirement Plan.

1.19 “Officer” means those individuals elected as officers of the Company by its
Board of Directors including the Chairman, any Vice Chairman, President, and any
Vice President, Treasurer and Controller and also including any President of any
Business Unit designated as an Officer of the Company by the Board of Directors
but not including Assistant Officers.

1.20 “Participant” means an Eligible Employee who becomes a Participant in the
Plan pursuant to Article II.

1.21 “Past Service Plan” means the Cytec Past Service Retirement Plan.

1.22 “Pension Administration Committee” means the Pension Administration
Committee created by the Board of Directors, and any successor thereto.

1.23 “Pension Plan Benefit” means the aggregate annual retirement benefit
payable to or on account of a Participant from the Retirement Plans.

1.24 “Plan” means this Cytec Executive Supplemental Employees’ Retirement Plan,
as set forth herein, as amended from time to time.

1.25 “Plan Benefit” means the amount of a Participant’s annual retirement
benefit computed in accordance with the terms of this Plan.

1.26 “Plan Year” means each twelve (12) consecutive month period commencing each
January 1 and ending on the following December 31.

1.27 “Retirement Plans” means the Past Service Plan and the Employees’
Retirement Plan.

1.28 “Separation from Service” occurs on the date that the Participant dies,
retires, or otherwise has a termination of employment with an Employer (within
the meaning of Treasury Regulation Section 1.409A-1).

 

-5-



--------------------------------------------------------------------------------

1.29 “SERP” means the Cytec Supplemental Employees’ Retirement Plan.

1.30 “Target ICP” shall mean target incentive compensation under the IC Plan
applicable to the job level of such Participant, irrespective of the amount, if
any, of such compensation actually received by the Participant, utilizing target
incentive compensation as of the date the Participant retires (in lieu of the
prior September 1 rate) for purposes of determining compensation for the year of
a Participant’s termination of employment, for the year a Participant commences
Plan Benefits on account of Total and Permanent Disability, and for any
projected Years of Service.

1.31 “Total and Permanent Disability” means that a Participant is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not les than 12
months.

1.32 “Years of Service” means Years of Service as defined under the Employees’
Retirement Plan, which includes Years of Service credited for purposes of the
Past Service Plan.

1.33 For purposes of this Plan, unless the context requires otherwise, the
masculine includes the feminine, the singular the plural, and vice-versa. Any
reference to “Section” or “Article” shall mean the indicated section or article
of this Plan unless otherwise specified.

ARTICLE II

Participation

2.1 Election

An Eligible Employee will become a Participant in the Plan effective as of the
date the Compensation Committee approves the election of the Eligible Employee
to participate in the Plan. A Grandfathered Participant will become a
Participant effective as of the date the Compensation Committee approves the
Eligible Employee’s election to Grandfathered Participant status; provided,
however, a Grandfathered Participant will not accrue any benefits under this
Plan in excess of those set forth on the Grandfathered Participant Schedule. If
the Compensation Committee approves the election of a Grandfathered Participant
to participate in the Plan as a full Participant, the Grandfathered Participant
shall cease to be a Grandfathered Participant and shall not be entitled to the
benefit set forth on the Grandfathered Participant Schedule, but shall instead
accrue benefits in accordance with the formula set forth in Section 3.1 of the
Plan for Participant who are not Grandfathered Participants.

An employee who is hired by an Employer on or after April 1, 2007, shall not
become a Participant in the Plan. With respect to an employee who is rehired by
an Employer on or after April 1, 2007, and was previously a Participant in the
Plan, such Participant’s service with, and Compensation from, an Employer on or
after April 1, 2007 shall not be taken into account for purpose of determining
the Plan Benefit under Section 3.1 of the Plan.

 

-6-



--------------------------------------------------------------------------------

2.2 Change in Control

Upon the occurrence of a Change in Control, each Officer who is an Eligible
Employee shall become, automatically, a full Participant.

2.3 Continuance of Participation

After an individual becomes a Participant of this Plan, the Participant’s
membership shall continue until death, the termination of employment by the
Participant other than by retirement hereunder, the termination by the Company
of the Participant’s employment for Cause, or the date the Participant’s
Employer ceases to be a member of the controlled group of corporations which
includes the Company; provided that after a Change in Control the Participant’s
membership shall continue until death or until the termination of employment for
Cause.

ARTICLE III

Plan Benefit

3.1 Amount of Plan Benefit

 

  (a) The amount of a Participant’s Plan Benefit shall be equal to (i) plus
(ii) plus (iii), except that a Participant who is only a Grandfathered
Participant shall be entitled only to the Plan Benefit specified in (iv), as
follows:

 

  (i) 1.33% x the Participant’s Compensation for each Year of Service after
December 31, 1993 and before January 1, 2008, including (subject to (v), below)
Target ICP for those years that Target ICP exceeded 1/3 of base Compensation,
and which is in excess of the amount payable under Section 3.1(b)(2) of the
Employees’ Retirement Plan and under the provisions of the Excess Plan and the
SERP which provide for the related excess and supplemental benefits; plus

 

  (ii) 1.33% x the number of projected Years of Service to age 65 (not to exceed
5) x the Participant’s final year of Compensation, including (subject to (v),
below) Target ICP; plus

 

  (iii)

1.67% x Years of Service credited under the American Cyanamid Company Employees’
Retirement Plan as of December 31, 1993 x final average compensation, including
(subject to (v), below) Target ICP, where final average compensation equals the
Participant’s average annual Compensation including (subject to (v), below)
Target ICP based on the three calendar years

 

-7-



--------------------------------------------------------------------------------

 

out of the last ten calendar years prior to January 1, 2004 which yields the
highest average; minus the sum of the Participant’s accrued benefits under the
Past Service Plan and under the “roll-up” formula of Section 3.1(b)(1) of the
Employees’ Retirement Plan (including any portion of such “roll-up” benefit
which is payable under the Excess Plan and/or the SERP), before Social Security
offset; or

 

  (iv) In the case of a Participant who is only a Grandfathered Participant, the
Grandfathered Participant’s accrued benefit, if any, as reflected on the
Grandfathered Participant Schedule.

 

  (v) In the case of a Participant whose employment terminates on or after
January 1, 1999, if for any year (commencing with the year which is five years
prior to the later of the year in which the Participant (x) first becomes a
Participant, including a Grandfathered Participant, or (y) attains [or, but for
death would have attained] age 55) Target ICP is less than 1/3 of base
Compensation, the ICP-based component of the Plan Benefit for such year under
paragraph A, B and C above, shall be computed using the higher of (x) Target ICP
or (y) actual ICP up to 1/3 of base Compensation.

 

  (b) There is no reduction under subsections (a)(1), (a)(ii), (a)(iii) or
(a)(iv) above for early commencement for benefits commencing on or after a
Participant’s attainment of age 60 or commencing at any earlier date if a
Participant’s employment is terminated within two years after a Change in
Control provided that such Participant’s employment is terminated either (i) by
an Employer or (ii) by the Participant for Good Reason. The amounts payable
pursuant Section 3.1(a)(1), (a)(ii), (a)(iii) or (a)(iv) are subject to
reduction for commencement prior to age 60 in accordance with the terms of the
Retirement Plan, except as provided in the prior sentence in the case of a
Change in Control.

 

  (c) For purposes of preventing a reduction for early commencement of benefits
when and as provided above, there shall be added to the amounts payable to a
Participant (other than a Grandfathered Participant) under Sections 3.1(a)(1),
(a)(ii), (a)(iii) above, or to the amounts payable to a Grandfathered
Participant under Section 3.1(a)(iv), above, respectively, the amount of any
reduction for early commencement in such Participant’s benefits under the
related provisions of the Past Service Plan, the Employees’ Retirement Plan, the
Excess Plan and the SERP, as the case may be, which occurs at an age where such
a reduction does not occur under this Section 3.1 of the Plan.

 

  (d) For purposes of Section 3.1(a)(ii) above, a Participant shall have five
projected Years of Service (except that service shall not be projected beyond
age 65).

 

-8-



--------------------------------------------------------------------------------

3.2 Total and Permanent Disability Benefit

An Officer who is an Eligible Employee and who incurs a Separation from Service
as a result of Total and Permanent Disability shall automatically become a
Participant hereunder. A Participant who incurs a Separation from Employment as
a result of Total and Permanent Disability shall be entitled to a Plan Benefit
computed in accordance with Sections 3.1(a)(i), (a)(ii) and (a)(iii) of the
Plan, if applicable, reduced by the amount of any loss-of-time payments to which
the Participant might be entitled under workers’ compensation laws, and
excluding any portion of a Plan Benefit based on projected Years of Service
unless approved by the Committee or after a Change in Control. Plan Benefits
hereunder shall not be reduced on account of early commencement. The Plan
Benefit under this Section 3.2 of the Plan shall be paid in the form elected by
Participant in accordance with Article VI of the Plan. A Participant’s Plan
Benefit pursuant to this Section 3.2 of the Plan shall be paid beginning six
months after the Participant Separates from Service, provided that in no event
will payment be made later than the fifteenth day of the third calendar month
following the date on which the Participant has been Separated from Service for
six months. On the first business day of the seventh month following the
Participant’s termination from employment, the Participant shall receive a lump
sum payment equal to the payments that would have been paid during the six-month
suspension period described in the preceding sentence.

ARTICLE IV

Vesting

A Participant’s Plan Benefit shall be fully vested at all times; provided,
however, that Plan Benefits hereunder are subject to divestment and shall be
forfeited if the Participant’s employment with an Employer is terminated for
Cause.

ARTICLE V

Death Benefits

5.1 Standard Death Benefit

If a Participant dies prior to incurring a Separation from Service, the
Participant’s surviving spouse or the Participant’s other designated
beneficiary, shall receive a benefit calculated pursuant to Section 3.1 of the
Plan adjusted as if the Participant had elected a Modified Spouse Option with
50% survivor benefit, as if such Participant had retired on the date of the
Participant’s death (irrespective of whether such Participant was eligible to
retire on such date) and had survived to the first business day of the month
immediately following the Participant’s 60th birthday (if such date is
subsequent to the actual date of death). If the Participant is at least age 55
on the date of death, payment under this Section 5.1 of the Plan shall commence
on the first business day of the month following the Participant’s death, but in
no event later than the fifteenth day of the third calendar month following the
date on which the Participant dies. If the Participant is not at least age 55 on
the date of death,

 

-9-



--------------------------------------------------------------------------------

payment shall commence on the first business day of the month following the date
that the Participant would have attained age 55 if the Participant had lived,
but in no event later than the fifteenth day of the third calendar month
following the date on which the Participant would have attained age 55.

5.2 Special Death Benefit

If an Officer who is an Eligible Employee dies, and if, on the date of the death
of such Employee, (i) the sum of the Eligible Employee’s age and Years of
Service under the Employees’ Retirement Plan equal 65, and (ii) such spouse
survives such Eligible Employee, there shall be payable to such surviving spouse
a benefit calculated in accordance with Section 3.1 of the Plan as if the
Eligible Employee had elected a Modified Spouse Option with 50% survivor
benefit, had retired on the date of death (irrespective of whether such Eligible
Employee was eligible to retire on such date) and had survived to the first
business day of the month immediately following the Eligible Employee’s 60th
birthday (if such date is subsequent to actual date of death). ). If the
Participant is at least age 55 on the date of death, payment under this
Section 5.2 of the Plan shall commence on the first business day of the month
following the Participant’s death, but in no event later the fifteenth day of
the third calendar month following the date on which the Participant dies. If
the Participant is not at least age 55 on the date of death, payment shall
commence on the first business day of the month following the date that the
Participant would have attained age 55 is the Participant had lived, but in no
event later the fifteenth day of the third calendar month following the date on
which the Participant would have attained age 55.

ARTICLE VI

Form and Time of Payment

6.1 Time of Payment

A Participant’s Plan Benefit shall be paid beginning on the later of (i) the
first business day of the month following the Participant’s attainment of age
55, or (ii) six months after the Participant Separates from Service (the
“Payment Date”). In no event shall payment commence later than the fifteenth day
of the third calendar month following the Payment Date. If payment is made under
subsection (ii), on the first business day of the seventh month following the
Participant’s termination from employment, the Participant shall receive a lump
sum payment equal to the payments that would have been paid during the six-month
suspension period described in the preceding sentence.

6.2 Form of Payment

A Participant shall elect to have the Plan Benefit paid in one of the forms of
payment described in this Section 6.2 of the Plan. A Participant who has not
commenced payment by December 31, 2008, shall elect a payment form no later than
December 31, 2008. An Eligible Employee who is not a Participant in the Plan on
December 31, 2008, shall make an election as to form of payment within 30 days
of becoming a Participant in the Plan.

 

-10-



--------------------------------------------------------------------------------

  (a) Modified Spouse Option. An adjusted Plan Benefit payable for the
Participant’s life with the provision that after the Participant’s death a
percentage of the Plan Benefit (10% to 100% in 10% increments, or 75%) shall be
continued during the life of the Participant’s spouse (at the time of
retirement) if the beneficiary survives the Participant.

 

  (b) Contingent Annuitant Option. An adjusted Plan Benefit payable for the
Participant’s life, with the provision that after death a percentage of the Plan
Benefit (10% to 100% in 10% increments, or 75%) shall be continued during the
life of the Participant’s beneficiary (at the time of retirement), if the
beneficiary survives the Participant.

 

  (c) Ten-Year Certain and Life Option. An adjusted Plan Benefit payable for the
Participant’s life with the provision that in the event of the Participant’s
death within the shorter of ten years of the Participant’s life expectancy
determined at the Participant’s annuity starting date, payment shall be
continued for the duration of such ten-year or life expectancy period to the
beneficiary designated by the Participant. If such beneficiary does not survive
such period, the commuted value equal to the Actuarial Equivalent of any
payments remaining shall be paid to the legal representatives of the last to
survive of the Participant and the beneficiary.

 

  (d) Ten-Year Certain and Contingent Annuitant Option. An adjusted Plan Benefit
payable for the Participant’s life with the provision that in the event of the
Participant’s death within the shorter of ten years or the Participant’s life
expectancy determined at the annuity starting date payment shall be continued
for the duration of such ten-year or life expectancy period to the beneficiary
designated by the Participant. At the end of the ten-year or life expectancy
period, a percentage of the Plan Benefit without adjustment for the ten-year
certain feature (10% to 90% in 10% increments) shall be continued during the
life of the Participant’s beneficiary (at the time of retirement), if the
beneficiary survives the Participant. If the beneficiary does not survive the
initial ten-year period, the commuted value equal to the Actuarial Equivalent of
any payments remaining shall be paid to the legal representatives of the last to
survive of the Participant and the beneficiary.

 

  (e) Single Life Annuity. A annuity payable for the Participant’s life.

Prior to commencement of payment of a Participant’s Plan Benefit, the
Participant may elect a

 

-11-



--------------------------------------------------------------------------------

different form of annuity, provided that the payments forms are actuarially
equivalent. Such a change in annuity shall not be considered a change in the
time and form of a payment under Section 409A of the Code. In the event that a
Participant does not make an election as to form of payment, the Plan Benefit
shall be paid in the form of a single life annuity if the Participant is not
married on the benefit commencement date, and a joint and 50% survivor annuity
(with the Participant’s spouse as the contingent annuitant) if the Participant
is married on the benefit commencement date.

ARTICLE VII

Administration

7.1 Pension Administration Committee

The Pension Administration Committee shall supervise the daily management and
administration of the Plan. The members of the Pension Administration Committee
shall serve without compensation.

7.2 Responsibilities and Powers of the Pension Administration Committee and
Compensation Committee

 

  (a) The Pension Administration Committee shall have the responsibility:

 

  (i) To administer the Plan in accordance with the terms hereof, and to
exercise all powers specifically conferred upon the Pension Administration
Committee hereby or necessary to carry out the provisions thereof; and

 

  (ii) To keep all records relating to Participants of the Plan and such other
records as are necessary for proper operation of the Plan.

 

  (b) The Compensation Committee shall be responsible for construing this Plan,
which construction shall be conclusive, correcting any defects, supplying
omissions, and reconciling inconsistencies to the extent necessary to effectuate
the Plan.

7.3 Operation of the Pension Administration Committee

In carrying out the Pension Administration Committee’s functions hereunder:

 

  (a) The Pension Administration Committee may adopt rules and regulations
necessary for the administration of the Plan and which are consistent with the
provisions hereof.

 

  (b) All acts and decisions of the Pension Administration Committee shall be
approved by a majority of the members of the Pension Administration Committee
and shall apply uniformly to all Participants in like circumstances. Written
records shall be kept of all acts and decisions.

 

-12-



--------------------------------------------------------------------------------

  (c) The Pension Administration Committee may authorize one or more of its
members to act on its behalf. The Pension Administration Committee may also
delegate, in writing, any of its responsibilities and powers to an individual(s)
who is not a Pension Administration Committee member.

 

  (d) The Pension Administration Committee shall have the right to hire, at the
expense of an Employer, such professional assistants and consultants as it, in
its sole discretion, deems necessary or advisable, including, but not limited
to, accountants, actuaries, consultants, counsel and such clerical assistance as
is necessary for proper discharge of its duties.

7.4 Indemnification

In addition to any other indemnification that a fiduciary, including but not
limited to a member of the Pension Administration Committee, the Compensation
Committee or the Executive Committee, is entitled to, an Employer shall
indemnify such fiduciary from all claims for liability, loss or damage
(including payment of expenses in connection with defense against such claim)
arising from any act or failure to act which constitutes a breach of such
individual’s fiduciary responsibilities with respect to this Plan under any
aspects of the law.

ARTICLE VIII

Miscellaneous

8.1 Benefits Payable by an Employer

All benefits payable under this Plan constitute an unfunded obligation of an
Employer. Payments shall be made, as due, from the general funds of an Employer.
An Employer, at its option, may maintain one or more bookkeeping reserve
accounts to reflect its obligations under the Plan and may make such investments
as it may deem desirable to assist it in meeting with obligations. Nothing
contained in this Section 8.1 of the Plan shall limit the ability of an Employer
to pay benefits hereunder through a Rabbi Trust. Any such investments shall be
assets of an Employer subject to claims of its general creditors. No person
eligible for a benefit under this Plan shall have any right, title to interest
in any such investments.

8.2 Amendment or Termination

 

  (a)

The Board of Directors reserves the right to amend, modify, or restate or
terminate the Plan in accordance with this Section 8.2 of the Plan. No such
action by the Board of Directors shall reduce a Participant’s Plan Benefit
accrued as of the time thereof. The provisions of this Section 8.2 of the Plan
prohibiting an action by the Board of Directors which would reduce a
Participant’s accrued Plan Benefit cannot be amended without the consent of all
Participants (including those who have retired). Any amendment to the Plan shall
be made in writing by the Board of Directors, with or without a meeting, or
shall be made in writing by the Pension Administration

 

-13-



--------------------------------------------------------------------------------

 

Committee, the Compensation Committee, or the Executive Committee, to the extent
that Board of Directors has specifically delegated the authority to make such
amendment to the Plan the Pension Administration Committee, the Compensation
Committee or the Executive Committee.

 

  (b) If the Plan is terminated, a determination shall be made of each
Participant’s Plan Benefit as of the Plan termination date (determined in
accordance with Section 8.2(a) of the Plan).

 

  (c) No amendment or termination made within one year before a Change in
Control and made while a Prospective Change in Control is pending may adversely
affect any benefit that might at any time be or become owing hereunder to a
person who, immediately prior to the commencement of such Prospective Change in
Control, was an Officer who is an Eligible Employee without the consent of such
person (other than a benefit to any such person who is the person, or part of
the group, making the offer, or negotiating to make the offer, which constitutes
the Prospective Change in Control). As used herein, the term “Prospective Change
in Control” means (i) any offer presented, directly or indirectly, to the Board
of Directors of the Company which, if consummated, would constitute a Change in
Control or (ii) any negotiation with the Board of Directors or any committee or
representative thereof to make such an offer (including the unilateral
announcement of the terms on which such an offer would be made).

8.3 Status of Employment

Nothing herein contained shall be construed as conferring any rights upon any
Participant or any person for a continuation of employment, nor shall it be
construed as limiting in any way the right of an Employer to discharge any
Participant or to treat the Participant without regard to the effect which such
treatment might have upon the Participant.

8.4 Payments to Minors and Incompetents

If a Participant or beneficiary entitled to receive any benefits hereunder is a
minor or is deemed by the Pension Administration Committee or is adjudged to be
legally incapable of giving valid receipt and discharge for such benefits, they
will be paid to the duly appointed guardian of such minor or incompetent or to
such other legally appointed person as the Pension Administration Committee
might designate. Such payment shall, to the extent made, be deemed a complete
discharge of any liability for such payment under the Plan.

8.5 Authorized Payments

The Pension Administration Committee may at any time and from time to time
require, as a condition precedent to making or authorizing the payment of any
benefit hereunder, evidence of the prospective payee’s right to receive such
payment. Without limiting the generality of the foregoing, the Pension
Administration Committee may require evidence of the date of birth of any
Participant, contingent annuitant or beneficiary, or of survival of a contingent
annuitant or beneficiary.

 

-14-



--------------------------------------------------------------------------------

8.6 Inalienability of Benefits

The right of any person to any benefit or payment under the Plan shall not be
subject to voluntary or involuntary transfer, alienation or assignment, and, to
the fullest extent permitted by law, shall not be subject to attachment,
execution, garnishment, sequestration or other legal or equitable process. In
the event a person who is receiving or is entitled to receive benefits under the
Plan attempts to assign, transfer or dispose of such right, or if an attempt is
made to subject said right to such process, such assignment, transfer or
disposition shall be null and void.

8.7 Adjustment of Benefits

If the date of birth or other data deemed by the Pension Administration
Committee to be vital, with respect to any Participant, contingent annuitant or
beneficiary shall be misstated, the Pension Administration Committee may limit
the amount and date of payment of benefits to any such person, the Participant’s
contingent annuitant and/or other beneficiary (whether or not such person shall
have theretofore retired in accordance with the Plan) to the reduced benefits
which would be payable in accordance with the correct information. In such case,
payments of benefits made subsequent to the date of discovery of any such
misstatement shall be adjusted for any excess or deficiency (based upon the
correct facts) in the amount of benefits theretofore paid to such person, the
Participant’s contingent annuitant and/or other beneficiary.

8.8 Claim and Appeal Procedure. This Section 8.8 of the Plan shall not apply
with respect to benefits payable after a Change in Control. The Company shall
appoint a person or persons to adjudicate claims and appeals under the Plan (the
“Administrator”). The Administrator shall provide adequate notice in writing to
any Participant or to any beneficiary (the “Claimant”) whose claim for benefits
under the Plan has been denied. The Administrator’s notice to the Claimant shall
set forth:

 

  (a) The specific reason for the denial;

 

  (b) Specific references to pertinent Plan provisions upon which the
Administrator based its denial;

 

  (c) A description of any additional material and information that is needed;

 

  (d) That any appeal the Claimant wishes to make of the adverse determination
must be in writing to the Administrator within seventy-five (75) days after
receipt of the Administrator’s notice of denial of benefits. The Administrator’s
notice must further advise the Claimant that the Claimant’s failure to appeal
the action to the Administrator in writing within the seventy-five (75) day
period will render the Administrator’s determination final, binding and
conclusive; and

 

  (e) The name and address to whom the Claimant may forward an appeal.

 

-15-



--------------------------------------------------------------------------------

If the Claimant should appeal to the Administrator, the Claimant, or the
Claimant’s duly authorized representative, may submit, in writing, whatever
issues and comments the Claimant or the Claimant’s duly authorized
representative feels are pertinent. The Claimant, or the Claimant’s duly
authorized representative, may review pertinent Plan documents. The
Administrator shall re-examine all facts to the appeal and make a final
determination as to whether the denial of benefits is justified under the
circumstances. The Administrator shall advise the Claimant of its decision
within sixty (60) days of the Claimant’s written request for review, unless
special circumstances (such as a hearing) would make the rendering of a decision
within the sixty (60) day limit unfeasible, but in no event shall the
Administrator render a decision respecting a denial for a claim of benefits
later than one hundred twenty (120) days after its receipt of a request for
review. The Administrator’s notice to the Claimant shall set forth:

 

  (i) The specific reason for the denial;

 

  (ii) Specific references to pertinent Plan provisions upon which the
Administrator based its denial;

 

  (iii) A statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the Claimant’s claim; and

 

  (iv) A statement that the Claimant has a right to bring a civil action under
Section 502(a) of ERISA.

 

-16-



--------------------------------------------------------------------------------

8.9 Governing Law

Except to the extent pre-empted by federal law, the provisions of the Plan will
be construed according to the laws of the State of New Jersey.

*    *    *

 

/s/ ROY SMITH

   

12/15/2008

ROY SMITH     DATE

/s/ MARILYN R. CHARLES

   

12/15/2008

MARILYN R. CHARLES     DATE

 

-17-